internal_revenue_service number release date index number ---------------------------------- ---------------------------------------------- ----------------------------------- -------------------- -------------------------- in re ------------------------------------ ruling_request department of the treasury washington dc person to contact ------------------------------ id ------------- telephone number --------------------- refer reply to cc psi b09 - plr-141029-03 date date -------------------------------------------------- ------------------------------------------------------------- ----------------------------------------------------------------------- ---------------------------------------------- ----------------------- -------------------------- ----------------------- legend decedent estate_trust spouse partnership attorney accountant state statute ------------------------------------- date date date date date date year year a b c d e f g x ------------------------ ------------------ ------------------------ --------------------------- --------------------------- ---------------------------- ------- ------- ----------- ----------- ---------- ---------- ---------- ---------- ----------- plr-141029-03 dear -------------- this is in response to your letter dated date and subsequent correspondence in which you requested rulings on behalf of decedent s estate estate and decedent s irrevocable_trust trust concerning an extension of time pursuant to ' g of the internal_revenue_code and ' of the procedure and administration regulations to allocate decedent s available generation-skipping_transfer gst_exemption to transfers to an irrevocable_trust and the gst tax consequences of severing the trust into two separate trusts pursuant to ' a a summary of the facts and representations submitted is as follows on date decedent created the trust for the benefit of her issue article a of the trust provides that after decedent s death the trustees are to divide the trust s property into one share for each of decedent s then living children and one share for each of decedent s deceased children survived by living lineal_descendants article a provides that each share allocated to a deceased child shall be distributed to that child s then living lineal_descendants per sitrpes in the manner set forth in article a d article a a provides that each share set_aside for a living child of decedent is to be held in trust for the child s benefit the trust s net_income is to be distributed to the child in at least quarterly installments under article a b the independent corporate trustee may distribute trust principal to the child and his or her spouse and lineal_descendants deemed necessary to provide for their education health maintenance support or other use or benefit there is no requirement to equalize distributions among beneficiaries article a c provides each child with a limited power to appoint his or her trust s property among the child s lineal_descendants in a writing delivered to the trustees prior to the child s death or in the child s will article a d provides that when the child dies trust principal and undistributed_income not effectively appointed is to be distributed to the child s surviving lineal_descendants per stirpes provided that property distributed to a beneficiary under age shall be held in further trust in accordance with article a in the event the child is not survived by lineal_descendants the trust estate is to be distributed to decedent s then surviving lineal_descendants per stirpes except that property allocated to a beneficiary for whom a_trust has been established under trust is to be added to that trust and administered accordingly plr-141029-03 article a g provides that unless earlier distributed all trusts established under the trust will terminate one day prior to years after the death of the last to survivor of the beneficiaries designated in the trust alive on date on that day the trusts assets will vest in the income beneficiaries thereof and be distributed to these beneficiaries in equal shares on date approximately four months after the trust was created decedent s spouse spouse died approximately five months later on date decedent transferred dollar_figurea to the trust on date approximately two months thereafter decedent transferred an x percent interest in partnership that decedent valued at dollar_figureb to the trust on date decedent gifted dollar_figurec to a skip_person as defined in a and d the gst taxable_portion of which is dollar_figured pursuant to ' c date sec_1 and all occurred in year decedent retained accountant to prepare decedent and spouse s year form_709 united_states gift and generation-skipping_transfer_tax return attorney and accountant erroneously determined that spouse could elect to treat decedent s gifts to the trust as being made one-half by each pursuant to ' accordingly a year form_709 for spouse so electing was filed that decedent signed as surviving_spouse in addition accountant in preparing the form sec_709 for decedent and spouse failed to allocate decedent s and spouse s gst_exemption to the transfers to the trust on date sec_3 and several years later in year decedent transferred dollar_figuree in total to four skip persons as defined in a and b the gst taxable_portion of which is dollar_figuref pursuant to ' c the following year on date decedent died survived by three children it has been represented that the trust s property has not yet been divided pursuant to the terms of article and that no distributions have been made from the trust from decedent s death until the present shortly after decedent s death an amended year form_709 was filed for decedent by a new attorney on this return the ' election was corrected by reporting the entire value of the date sec_3 and transfers to the trust as decedent s adjusted_taxable_gifts the entire value of these assets exceeds decedent s available gst_exemption amount of dollar_figureg after taking into consideration decedent s lifetime gifts to skip persons in year sec_1 and as a result in the event relief is granted to allocate decedent s available gst_exemption to the trust under g and the trustees propose to divide the trust into two trusts having exactly same terms the trust s assets will be divided on a pro-rata fractional basis between the two succeeding trust one trust will receive a fractional share of the total value of all the trust s property equal to the applicable plr-141029-03 fraction of the single trust that would be gst tax exempt immediately before the severance so that the trust would have an inclusion_ratio of zero after the severance the other succeeding trust will receive the trust s remaining property and have a gst inclusion_ratio of one the following rulings are requested that an extension of time be granted under g and to allocate decedent s available gst_exemption of dollar_figureg to the date sec_3 and transfers to the trust and that such allocation will be based on the value of the property transferred to the trust on date sec_3 and respectively that for gst tax purposes decedent is the transferor of the property transferred to the trust on date sec_3 and and that the proposed division of the trust on a pro-rata fractional basis in accordance with applicable state law will be a qualified_severance under ' a and that one trust created by such severance will have an inclusion_ratio of zero and the other trust created by the severance will have an inclusion_ratio of one ruling_request sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines aapplicable rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under ' a once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed plr-141029-03 sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 as applicable to transfers made in year ' b provided in relevant part that if the allocation of the gst_exemption to any transfers of property is made on a timely filed gift_tax_return or is deemed to be made under ' b deemed allocations to certain lifetime direct skips b a the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and b such allocation shall be effective on and after the date of such transfer sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of ' g a which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 i r b provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal plr-141029-03 revenue bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied therefore the estate is granted an extension of time of sixty days from the date of this letter to allocate decedent s available gst_exemption of dollar_figureg to the transfers to the trust on date sec_3 and the allocation will be effective as of date sec_3 and respectively and will be made based on the value of the property transferred to the trust as of date sec_3 and respectively the allocation should be made on a supplemental form_709 and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form a copy is attached for this purpose ruling_request sec_2501 provides that a tax computed as provided in ' is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by ' shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2513 provides in general that a gift made by one spouse to any person other than his spouse shall for the purposes of chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that ' a shall apply only if both spouses have signified under the regulations provided for in ' b their consent to the application plr-141029-03 of ' a in the case of all such gifts made during the calendar_year by either while married to the other sec_25_2513-1 provides in pertinent part that where the consent is signified by an executor or administrator of a deceased spouse the consent is not effective with respect to gifts made by the surviving_spouse during the portion of the calendar_period that his spouse was deceased revrul_55_506 c b based on substantially_similar language under the internal_revenue_code holds that an executor s consent to split_gifts cannot be applied to any gift that becomes effective at the time the donor is a awidow or widower sec_2652 provides that except as provided in this subsection or ' a the term atransferor means the donor in the case of any property subject_to the tax imposed by chapter an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_26_2652-1 provides in general that except as otherwise provided in ' a the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter an individual is treated as transferring any property with respect to which the individual is the transferor thus an individual may be a transferor even though there is no transfer of property under local law at the time the federal estate or gift_tax applies sec_26_2652-1 provides that for purposes of chapter a transfer is subject_to federal gift_tax if a gift_tax is imposed under ' a without regard to exemptions exclusions deductions and credits a transfer is subject_to federal estate_tax if the value of the property is includible in the decedent's gross_estate as determined under ' or ' in this case spouse died on date several months prior to decedent s transfers to the trust on date sec_3 and therefore the consent by spouse s estate to treat the value of these transfers as made one-half by each under ' is not effective sec_25_2513-1 as a result under ' a decedent is subject_to the gift_tax on the entire value of the transfers to the trust on date sec_3 and accordingly based upon the facts submitted and the representations made we conclude that for gst tax purposes decedent is the transferor of the assets transferred to the trust on date sec_3 and ruling_request plr-141029-03 sec_2642 provides that if a_trust is severed in a aqualified severance the trusts resulting from such severance shall be treated as separate trusts thereafter for purposes of chapter sec_2642 provides that the term aqualified severance means the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if -- i the single trust was divided on a fractional basis and ii the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust sec_2642 provides that if a_trust has an inclusion_ratio of greater than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in such case the trust receiving such fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of one sec_2642 provides that a severance may be made at any time state statute provides in pertinent parts as follows from the creation of the trust until final distribution of the assets from the trust a trustee has the power to perform every act that a prudent trustee would perform for the purposes of the trust without court authorization including but not limited to the powers specified in subsections unless otherwise provided in the trust instrument a trustee has the power bb to sever any trust on a fractional basis into two or more separate and identical trusts for any reason or to segregate by allocation to a separate_account or trust a specific amount from a portion of or specific assets included in the trust property of any trust unless expressly provided to the contrary in the trust instrument income earned on a segregated amount portion or specific asset after the segregation is effective passes with the amount portion or asset segregated each separate trust must be held and administered upon the identical terms and conditions of the trust from which it was severed subject_to the terms of the trust the trustee may take into consideration differences in federal tax plr-141029-03 attributes and other pertinent factors in administering the trust property of any separate_account or trust in making applicable tax elections and in making distributions a separate trust created by severance must be treated as a separate trust for all purposes from the date on which the severance is effective the effective date of the severance may be retroactive to a date before the date on which the trustee exercises such power in this case the trust will be severed into two separate trusts having the same terms as the trust in accordance with the provisions of state statute since the terms of the two separate resulting trusts will be identical to the trust's terms the terms of the two separate resulting trusts in the aggregate will provide for the same succession of interests of beneficiaries as are provided in the trust in addition it is represented that the trust s property will be divided on a pro-rata fractional basis between the two resulting trusts one trust will receive a fractional share of the total value of all the trust s property equal to the applicable_fraction of the single trust that would be gst tax exempt immediately before the severance gst exempt trust and the other resulting trust will receive the trust s remaining property gst non-exempt trust accordingly based upon the facts submitted and the representations made we conclude that the proposed division of trust into two resulting trusts the gst exempt trust and the gst non-exempt trust will be a aqualified severance within the meaning ' a the gst exempt trust will have an inclusion_ratio of zero and the gst non-exempt trust will have an inclusion_ratio of one the rulings contained in this letter are based upon information and representations submitted by the estate and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding the value of the property transferred to the trust for federal transfer_tax purposes in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the estate this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel office of passthroughs and special industries enclosures copy for ' purposes one copy of this letter
